Citation Nr: 0920920	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a 
chronic low back disorder, and if so, whether a grant of 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to September 
1992 during which time he was primarily a motor vehicle 
driver.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge in June 2008; a transcript is 
of record.  Tr. 

In December 2008 and January 2009, the Board referred the 
case for a medical expert opinion pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 7109 (West 
2002); and 38 C.F.R. § 20.901 (2007).  That opinion is now of 
record.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in 
a December 1992 rating decision; the decision was not timely 
appealed, and became final.

2.  The evidence added to the record since the 1992 rating 
decision bears directly and substantially upon the issue of 
service connection for a low back disorder, and is, by itself 
or in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of this issue.

3.  The competent and probative evidence now raises a 
reasonable doubt that the Veteran's current back disability 
is a result of service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1992 rating 
decision wherein the RO denied service connection for a low 
back disorder is new and material; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2008).

2.  The Veteran's current chronic back disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  New and Material
Criteria, Factual Background and Analysis

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making such a determination, 
the Board must look at all of the evidence submitted since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996). In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1990 decision, which included 
the last final adjudications which disallowed the Veteran's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. § 
3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

At the time of the 1992 rating action, the claim was based 
solely on low back complaints and pes planus.  At the time of 
that decision, of record were service data and some limited 
number of post-service clinical records.

Since then, extensive additional clinical records and a 
variety of other documents and opinions have been introduced 
into the file.  Also of record are the Veteran's testimony  
All of the additional evidence added to the record since the 
prior final 1992 decision, by itself and/or when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the appellant's claim for 
service connection for a low back disorder, and raises a 
reasonable possibility of substantiating that claim.

III.  Service Connection
 Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability. 71 Fed. Reg. 
52744-47 (Sept. 7, 2006). Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
veteran's claim was filed prior to the effective date of the 
revised regulation. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
its findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the Veteran and a review of the Veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based upon facts provided by the Veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the Veteran which 
formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the Veteran.  Here, the history reported by the 
Veteran and his family members on various occasions including 
on examinations is not contradicted by the record.  Kowalski, 
supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on Veteran's statement renders a medical report 
incredible only if the Board rejects the statement of the 
Veteran).

Where the record contains both positive and negative evidence 
including addressing whether the Veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker, 
supra, citing Colvin, supra.  Thus, the weight to be accorded 
the various items of evidence in this case must be determined 
by the quality of the evidence, and not necessarily by its 
quantity or source.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The service and post-service records are in the file.

The Veteran and his wife also testified at a hearing in June 
2008, transcript from which is of record.

In December 2008 and January 2009, the Board sought to obtain 
a medial expert opinion in the case.  Since the written 
request for that opinion encapsulates the essence of the 
claim, it is summarily cited below, as necessary.

Specifically, the Board noted that the Veteran had active 
service from October 1985 to September 1992 during which time 
he was primarily a motor vehicle driver.  Service treatment 
records reflect that on at least one occasion, in June 1990, 
he complained of low back pain after he stood up after 
putting up a table.  He said that he had had similar problems 
three years before; this also would have been within the 
parameters of his dates of his service, although those 
records are apparently not available.  Examination showed 
tenderness, and muscle sprain was diagnosed.  He had recently 
testified as to his circumstances, and confirmed that he 
reported back pain at discharge and has increasingly had it 
in varying degrees ever since.

The Board noted that parenthetically, it should be recorded 
that service connection had long been established for 
residuals of a left tibia stress fracture, for which a 
20 percent rating is assigned; and hemorrhoids.  The 20 
percent rating for the tibia fracture reflected malunion of 
the tibia and fibula with moderate knee or ankle disability.

The Board also noted that service connection was initially 
denied by the VARO in a rating in 1992 for pes planus on the 
basis that it was a congenital or developmental disability.  
That rating also denied service connection for a low back 
disorder stating that: "flat feet can account for complaints 
of low back pain on the basis of postural balance." The 
rating action further (incorrectly, as it would turn out) 
concluded that service connection was likewise not available 
for the back problem since the primary disability, the pes 
planus, was of a congenital nature and categorically not 
subject to service connection.

Thereafter, after some interim adjudicative consideration, 
the Board also granted service connection for pes planus in a 
decision in February 2002.  

The VARO subsequently assigned a 30 percent rating for the 
service connected pes planus.  Pursuant to the VA's Schedule 
for Rating Disabilities, the 30 percent rating reflects 
"severe bilateral disability with objective evidence of 
marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities."

When the Veteran endeavored to reopen his most recent claim 
for service connection for a low back disorder, a VA medical 
examination and opinion were solicited.  It was opined in 
March 2007 that his sacroiliac joint instability, 
degenerative disc disease and spondylosis of the lumbar spine 
was less likely than not to be due to treatment in service or 
secondary to his service-connected pes planus or healed tibia 
fracture.  This appeared to contradict the rating decision 
commentary of record in 1992 that his pes planus was 
contributing to and certainly at that time was responsible 
for his low back problems.

Based on the factual evidence contained in the presently 
assembled medical records, the expert was asked to respond to 
the following questions:  (1) Identify the Veteran's current, 
chronic musculoskeletal/orthopedic low back disorders.  
(2) Whether it is at least as likely as not that any of the 
Veteran's current chronic low back disabilities disclosed in 
question (1) had their clinical onset during military service 
or are causally related to any in-service incident or event?  
(3) Whether it is at least as likely as not that any of the 
Veteran's currently diagnosed chronic low back disorders, 
identified in question (1) is either proximately due to or 
has been aggravated by either one or the other or both of 
this service-connected residuals of stress fracture of the 
tibia and significant pes planus; (to include any altered 
gait caused by these disabilities) 

Two responses are of record from the medical expert opinion.  
The first opinion, dated in December 2008, recited the 
pertinent data, and concluded that:

It is well documented in the patient's record that 
he did develop symptoms of low back pain while on 
active duty and these appear to be related to in 
service incidents.  (emphasis added) 

Records documenting the patient's pes planus and 
tibial stress fracture also exist.  I am not aware 
of any information that implicates pes planus as a 
direct cause for back pain.  I spoke on this matter 
to (a named orthopedic specialist) who was not 
aware of any cause and effect relationship between 
pes planus and back pain either.  Given the above 
information I think it is less likely then not that 
the patient's pes planus or stress fracture was the 
proximate cause or aggravated his long standing 
back pain.

The second, an addendum opinion dated in January 2009, noted 
that the expert had again reviewed the Veteran's chart and 
citing given circumstances, opined that:

It is (as) likely as not that the Veteran's back 
symptom(atology) had its onset during service.  
(emphasis added)

Thus, although the aggregate evidence is not unequivocal, it 
is in relative balance, and a doubt is raised which must be 
resolved in the Veteran's favor.  Service connection for his 
current chronic low back disability is warranted on the basis 
that it is of service origin.  


ORDER

Service connection for a chronic low back disorder is 
granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


